NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, J.P. MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., CREDIT SUISSE HOLDINGS
(USA), INC., CREDIT SUISSE SECURITIES (USA)
LLC, THE GOLDMAN SACHS GROUP, INC., -
GOLDMAN SACHS & CO., GOLDMAN SACHS
EXECUTION & CLEARING LP, SWS GROUP, INC.,
AND SOUTI'IWEST SECURITIES, INC.,
Petiti0ners. `
Misce11ane0us D0cket N0. 962
011 PetitioI1 for Writ of MandamuS to the United
States District C0urt for the EaStern Dist1'ict of TeXaS in
case no. 09-CV-0326, Judge Leonard Davis.
IN RE BATS TRADING, INC. (ALso KN0wN As BATS
EXcHANGE, INo.), THE NASDAQ OMX GROUP, INC.,
NASDAQ OMX PHLX, INC., INTERNATIONAL
SECURITIES EXCHANGE, LLC, CHICAGO BOARD
0PTIONS EXCHANGE, INCORPORATED, NYSE
EURoNExT, NYSE ARcA, INC., NYSE AMEX, LLC,
SECURITIES INDUSTRY AUTOMATION
l

IN RE MORGAN S'1‘ANLEY 2
CORPORATION, OPTIONS PRICE REPORTING
AUTHORITY, BOSTON OPTIONS EXCHANGE
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND NEW
YORK MERCANTILE EXCHANGE, INC.,
Petitioners.
Miscel1ane0us Docket No. 964
On Petition for Writ of Ma11damuS to the United
Stat<-as District C0urt for the Eastern District of Texas in
case n0s. 09-CV~0327, Judge Leonard Davis. _
IN RE THOMSON REUTERS CORPORATION,
FACTSET RESEARCH SYSTEMS INC.,
BLOOMBERG L.P. AND INTERACTIVE DATA
CORPORATION,
Petiti0n,ers.
Misce11aneous Docket No. 967
011 Petition for Writ of Mandamus to the United
States DiStrict C0urt for the EaStern DiStrict of Texas in
case no. 6:09-CV-O0333, Judge Le0nard Davis.
ORDER

3
lN RE MORGAN STANLEY
Upon consideration of Interactive Data Corporation’s
unopposed motion to withdraw Mark A. KreSse1 as coun-
Se1,
IT IS ORDERED THAT:
The motion is granted
FOR THE COURT
mw 2 5 2911 rsr Jan H@rba1y
CC.
Date J an Horba1y
Clerk
Danie1A. DeVito, Esq.
Robert A. Cote, Jr., Esq.
Keith J. Grady, Esq.
Scott F. Partridge, ESq. f F|LED
RiCk L. Ra1nb0, Esq. l|.S. HOURT 0F APPEALS FOR
David R. Francescani, ESq. T EFEDERM' mRcU"
Michae1M. Murray, Esq. MAY 2 6 2011
Lynn E. Rzonca, ESq.
gann-is  Sha1ek, ESq. jANHoRBN_Y
enjam1n W. Hattenbach, Esq. aim
Constance S. Huttner, Esq.
John M. DiMatteo, Esq.
Brian E. Moran, Esq.
Mark A. KreSse1, Esq.
C1erk, United States District Court for the Eastern
DiStrict Of Texas
S